          Case 1:19-cv-02798-RC Document 13 Filed 05/26/20 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 JASON LEOPOLD,                              )
 BUZZFEED INC.,                              )
                                             )
                                             )
             Plaintiffs,                     )
                                             )    Case No. 1:19-cv-02798-RC
             v.                              )
                                             )
                                             )
 DEFENSE INTELLIGENCE AGENCY,                )
                                             )
             Defendant.                      )
                                             )


                              FIRST JOINT STATUS REPORT

       Pursuant to this Court’s March 27, 2020 Minute Order, the parties hereby submit their

joint status report for this Freedom of Information Act (“FOIA”) action.

       In response to the COVID-19 pandemic, the Court granted Defendant’s unopposed

motion for a temporary stay on March 27. Prior to the stay, Defendant had completed its initial

data collection, and was on track to make an initial production by March 30. Defendant DIA

provides the following information updating its FOIA operations:

       Consistent with guidance across the federal government and Department of Defense, the

Director of DIA directed all personnel who are not essential to DIA's core missions to remain at

home. This directive protects the workforce by maximizing social distancing and protect the

safety of personnel who are at high risk from COVID-19 under criteria provided by the Center

for Disease Control.

       In accordance with this guidance, DIA's FOIA officers were directed to stay at home,

rather than report to their work locations, since approximately March 17, 2020. Likewise, many
          Case 1:19-cv-02798-RC Document 13 Filed 05/26/20 Page 2 of 6




officers from other components of the Agency with whom the FOIA office works to identify and

review potentially responsive records were also sent home pursuant to that health guidance.

       The Agency has been encouraging its officers at home to telework when possible.

However, FOIA collection or processing cannot be done remotely by telework as the

systems on which DIA records are maintained are classified systems, and all classified

systems and materials must be maintained within a Secure Compartmented Information

Facility (SCIF). Under these circumstances, DIA has had to defer the majority of tasks

related to FOIA production, processing, and review, including tasks required to respond to

the FOIA request in this case, since approximately March 17, 2020.

       In the FAC-2C Records Management & Information Services Branch, which includes

agency-level FOIA and Declassification services, 86% of the workforce is self­identified as

high-risk in accordance with the DIA Surgeon General's guidance (which in turn is based on

the guidance from the Centers for Disease Controls). Only six of the slightly more than

forty officers in the Branch have not identified as high-risk, and therefore, under new

guidance for non-essential non-high risk employees, were able to start returning to work on-

site in mid­April 2020 with access to classified materials; however, that guidance states that

they may only be on-site two days per week in teams to preserve social distancing

requirements in DIA facilities. The six serve as the initial capability for having a minimum

presence physically on­site at the FOIA office, and to support further and future

reconstitution activities of the FOlA office as described below. Otherwise, they are also

teleworking with no access to classified materials or any FOIA case information.

       The FOIA team has a five-person team devoted to litigated matters. All five

members (100%) of this litigation team are part of a population at high-risk of serious



                                               2
          Case 1:19-cv-02798-RC Document 13 Filed 05/26/20 Page 3 of 6




complications from COVID-19. Therefore, these employees are teleworking with no access

to classified materials or any FOIA case information for five days per week. The six FOIA

officers that are working on-site two days per week are apprentice or near-journeyman level

FOIA officers. None of them has experience with FOIA litigation, including preparation of

Vaughn indices. None of them is knowledgeable about current cases in litigation, such as

this one, and they have been therefore unable to conduct work related to this case.

       The Agency is actively planning the reconstitution of its entire workforce.

Reconstitution will be phased in parallel to improvements in health conditions in the

National Capital Region, and in accordance with applicable federal guidance. In accordance

with existing guidelines, special attention will be paid to protecting officers who are in

populations at higher risk of suffering serious complications from COVID-19.

       In step with the overall Agency's plan, the Director of the Office of Facilities and

Services is actively planning the reconstitution of DIA’s FOIA work force. At this time, it is

uncertain when reconstitution will be initiated, but it will begin as soon as DIA is able.

However, the COVID-19 situation presents multiple technical challenges that significantly

limit FOIA activities of any kind at present; these challenges, while being addressed, are

beyond the DIA FOIA's ability to control, and include:

          a.     FOIAxpress account access: DIA uses FOIAxpress on a classified network

          which requires contracted IT Administrators to enable accounts access and

          system licensing allocation. The current contractor only reports to work one day

          per week. DIA FOIA has requested to grant FOIAxpress administrative rights

          permissions to the currently on-site FOIA workforce, but there has been a

          significant delay in resolution. In the mean-time, no on-site FOIA officers can


                                               3
Case 1:19-cv-02798-RC Document 13 Filed 05/26/20 Page 4 of 6




access FOIAxpress, which is the DIA system of record for FOIA case

management, and which contains documents related to this case;

b.     FOIA shared-drive access: Similar to the above FOIAxpress

administrative rights access/permissions, many FOIA cases, including this

case, have legacy information stored in a FOIA shared-drive that some current

on-site FOIA officers do not yet have permissions to access. There are

significant delays in processing the requests for access due to limited technical

personnel servicing higher priority agency mission essential requirements;

c.     Telephone connectivity: During the period leading up to 9 March 2020,

DIA FOIA relocated from its legacy facility to a newly leased facility. All FOIA

work was paused during the move, which took place from the end of February

and continued until 13 March. (This move had been scheduled well before the

Agency had reason to believe that manning levels would be affected by the

pandemic crisis.) During the move-in to the new offices, many telephone lines

were found to lack the ability to receive in-coming calls. Due to COVID-19, the

contractors responsible for fixing this issue are either unavailable, significantly

reduced in numbers, or are working higher priority agency mission essential

repairs. Collaboration between on-site and teleworking FOIA officers is

possible but degraded;

d.     Post-move logistics impacts: FOIA officers had their workstation

environments and FOIA physical case files placed in their new offices and the

organization's assigned spaces from approximately March 9 to 13. Because the



                                     4
          Case 1:19-cv-02798-RC Document 13 Filed 05/26/20 Page 5 of 6




          workforce was directed home on March 17, most FOIA officers did not have the

          opportunity to fully unpack and properly organize their FOIA case files.

          Litigation cases in particular are currently intensively paper-based. While on-

          site and teleworking FOJA officers can collaborate for litigation cases, the lack

          of easy access to files and other required materials/information may degrade

          production effectiveness in preparing litigation responses.

       DIA FOIA will, in accordance with overall DIA phasing and Surgeon General

guidance, bring back the FOIA workforce, including its experienced officers and master-

level expert litigation team officers, to increasingly augment the on-site 2-day per week

teams with 3-days per week telework. However, high-risk personnel may be situationally

delayed in returning on-site due to ongoing exposure risks. It will most likely be several

months before increased numbers and experience levels return to implement increases in

effective FOIA production and review. Ultimately, production and review will be limited as

long as there are limits on team members’ ability to access classified materials and

collaboration in a classified environment, as required for FOIA case processing and review.

       DIA is committed to moving as expeditiously as possible consistent with public

health guidelines, and will inform DOJ counsel as soon as conditions permit its staff to

resume work on this matter in order to avoid any further delay

       The parties will continue to confer about the processing of the request.

       The parties suggest that they continue their communications and submit another joint

status report on July 21, 2020, and every eight weeks thereafter.

                                            Respectfully submitted,

BY PLAINTIFFS:                              /s/ Matthew V. Topic
                                            Matthew Topic

                                                 5
         Case 1:19-cv-02798-RC Document 13 Filed 05/26/20 Page 6 of 6




                                   (E-Mail: foia@loevy.com)
                                   LOEVY & LOEVY
                                   311 N. Aberdeen, Third Floor
                                   Chicago, Illinois 60607
                                   Tel.: (312) 243-5900
                                   Fax: (312) 243-5902 Bar No. IL0037

                                   Josh Loevy
                                   (E-Mail: josh.loevy@buzzfeed.com)
                                   BUZZFEED INC.
                                   111 East 18th Street, 13th Floor
                                   New York, NY 10003
                                   Tel.: (646) 660-0693
                                   Fax: (212) 431-7461
                                   Bar No. 1008728

BY DEFENDANT:                      JOSEPH H. HUNT
                                   Assistant Attorney General

                                   ELIZABETH J. SHAPIRO
                                   Deputy Director

                                   /s/ Lisa A. Olson
                                   LISA A. OLSON
                                   U.S. Department of Justice
                                   Civil Division
                                   Federal Programs Branch
                                   1100 L Street, N.W., Room 12200
                                   Washington, D.C. 20005
                                   Telephone: (202) 514-5633
                                   Telefacsimile: (202) 616-8470
                                   E-mail: lisa.olson@usdoj.gov
Dated: May 26, 2020                Counsel for Defendant




                                      6
